Exhibit 10.60

 

Amylin Pharmaceuticals, Inc.
2001 Equity Incentive Plan

 

Stock Option Agreement
(Incentive Stock Option or Nonstatutory Stock Option)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Amylin Pharmaceuticals, Inc. (the “Company”) has granted you
an option under its 2001 Equity Incentive Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in your Grant Notice at
the exercise price indicated in your Grant Notice.  Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

 

The details of your option are as follows:

 

1.                                      VESTING.  Subject to the limitations
contained herein, your option will vest as provided in your Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service.

 

(a)                                  Special Acceleration Provisions. 
Notwithstanding any other provisions of the Plan to the contrary, if (i) a
Change in Control occurs and (ii) within ninety (90) days prior to the date of
such Change in Control or thirteen (13) months after the date of such Change in
Control your Continuous Service terminates due to an involuntary termination
(not including death or Disability) without Cause or due to a Constructive
Termination, then the vesting and exercisability of the shares subject to your
option shall be accelerated in full or any reacquisition or repurchase rights
held by the Company with respect to Common Stock acquired pursuant to the early
exercise of your option shall lapse in full, as appropriate; provided, however,
that if such acceleration of the vesting and exercisability of your Option (or
lapse of reacquisition or repurchase rights held by the Company with respect to
Common Stock acquired pursuant to the early exercise of this Option) would cause
a contemplated Change in Control transaction that would otherwise be eligible to
be accounted for as a “pooling-of-interests” transaction to become ineligible
for such accounting treatment under generally accepted accounting principles as
determined by the Company’s independent certified public accountants
(“Accountants”) prior to the Change in Control, such acceleration shall not
occur.

 

For purposes of this subsection 1(a) and Section 7(f) only, “Cause” means that,
in the reasonable determination of the Company, you have (i) been convicted of
or pleaded guilty or nolo contendere to a felony or any crime involving moral
turpitude or dishonesty; (ii) participated in a fraud or act of dishonesty
against the Company; (iii) willfully and materially breached a Company policy;
(iv) intentionally damaged the Company’s property; (v) willfully and materially
breached your Proprietary Information and Inventions Agreement with the Company;
(vi) engaged in conduct that, in the reasonable determination of the Company,
demonstrates gross unfitness to serve; or (vii) repeatedly failed to
satisfactorily perform job duties to which you previously agreed in writing. 
The conduct described under clauses (iii), (vi) and (vii) above will only
constitute Cause if such conduct is not cured within 90 days after your receipt
of written notice from the Company or the Board specifying the particulars of
the conduct that may constitute Cause.

 

1

--------------------------------------------------------------------------------


 

For purposes of this subsection 1(a) only, “Change in Control” means the
occurrence of any of the following:  (i) any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities and Exchange Act of 1934, as amended
from time to time, and any successor statute (the “Exchange Act”) (other than
the Company, a subsidiary, an affiliate, or a Company employee benefit plan,
including any trustee of such plan acting as trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction; (ii) there is
consummated a sale or other disposition of all or substantially of assets of the
Company (other than a sale to an entity where at least 50% of the combined
voting power of the voting securities of such entity are owned by the
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale); or (iii) there is
consummated a merger, consolidation or similar transaction involving (directly
or indirectly) the Company and, immediately after the consummation of such
transaction, the stockholders of the Company immediately prior to the
consummation of such transaction do not own, directly or indirectly, outstanding
voting securities representing more than 50% of the combined outstanding voting
power of the surviving entity in such transaction or more than 50% of the
combined outstanding voting power of the parent of the surviving entity in such
transaction.

 

For purposes of this subsection 1(a) only, Constructive Termination means that
you voluntarily terminate your employment with the Company after any of the
following are undertaken without Cause and without your express written
consent:  (i) a reduction by the Company in your annual base salary as in effect
during the last regularly scheduled payroll period immediately prior to the
effective date of the Change in Control (or as increased thereafter), unless
such reduction is made pursuant to an across-the-board reduction of the base
salaries of all similarly situated Employees of no more than ten percent (10%);
(ii) your relocation, or the relocation of the Company’s principal executive
offices if your principal office is at such offices, to a location more than
fifty (50) miles from the location at which you were performing your duties
immediately prior to the effective date of the Change in Control, except for
required travel on the Company’s business to an extent substantially consistent
with your business travel obligations immediately prior to the effective date of
the Change in Control; (iii) your assignment of any duties or responsibilities
that results in a material diminution in your authority, duties or
responsibilities as in effect immediately prior to the Change in Control; (iv) a
material breach by the Company of any provision of the Plan or any enforceable
written agreement between you and the Company; or (iv) any failure by the
Company to obtain the assumption of the Plan by any successor or assign of the
Company.

 

(b)                                  Parachute Payments.  In the event that the
acceleration of the vesting and exercisability of your Option and/or the lapse
of reacquisition or repurchase rights with respect to Common Stock acquired
pursuant to the early exercise of an Option provided for in subsection 1(a) and
benefits otherwise payable to you (i) constitute “parachute payments” within the
meaning of Section 280G of the Code, or any comparable successor provisions, and
(ii) but for

 

2

--------------------------------------------------------------------------------


 

this subsection would be subject to the excise tax imposed by Section 4999 of
the Code, or any comparable successor provisions (the “Excise Tax”), then your
benefits hereunder shall be either

 

(i)                                    provided to you in full, or

 

(ii)                                provided to you as to such lesser extent
which would result in no portion of such benefits being subject to the Excise
Tax,

 

whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by you, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under the Excise Tax.  Unless the Company and you
otherwise agree in writing, any determination required under this subsection
shall be made in writing in good faith by the accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a different nationally
recognized accounting firm to make the determinations required hereunder (the
accounting firm so engaged pursuant to the two immediately preceding sentences,
the “Accountants”).  In the event of a reduction of benefits hereunder, you
shall be given the choice of which benefits to reduce.  For purposes of making
the calculations required by this subsection, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority.  The Company and you shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this subsection.  The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this subsection.

 

If, notwithstanding any reduction described in this subsection, the IRS
determines that you are liable for the Excise Tax as a result of the receipt of
the payment of benefits as described above, then you shall be obligated to pay
back to the Company, within thirty (30) days after a final IRS determination or
in the event that you challenge the final IRS determination, a final judicial
determination, a portion of the payment equal to the “Repayment Amount.”  The
Repayment Amount with respect to the payment of benefits shall be the smallest
such amount, if any, as shall be required to be paid to the Company so that your
net after-tax proceeds with respect to any payment of benefits (after taking
into account the payment of the Excise Tax and all other applicable taxes
imposed on such payment) shall be maximized.  The Repayment Amount with respect
to the payment of benefits shall be zero if a Repayment Amount of more than zero
would not result in your net after-tax proceeds with respect to the payment of
such benefits being maximized.  If the Excise Tax is not eliminated pursuant to
this paragraph, you shall pay the Excise Tax.

 

Notwithstanding any other provision of this subsection 1(b), if (i) there is a
reduction in the payment of benefits as described in this subsection, (ii) the
IRS later determines that you are liable for the Excise Tax, the payment of
which would result in the maximization of your net after-tax proceeds
(calculated as if your benefits had not previously been reduced), and (iii) you
pay the Excise Tax, then the Company shall pay to you those benefits which were
reduced pursuant to this subsection contemporaneously or as soon as
administratively possible after you pay the Excise Tax so that your net
after-tax proceeds with respect to the payment of benefits is maximized.

 

3

--------------------------------------------------------------------------------


 

If you either (i) bring any action to enforce rights pursuant to this subsection
1(b), or (ii) defend any legal challenge to your rights hereunder, you shall be
entitled to recover attorneys’ fees and costs incurred in connection with such
action, regardless of the outcome of such action; provided, however, that in the
event such action is commenced by you, the court finds the claim was brought in
good faith.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. 
The number of shares of Common Stock subject to your option and your exercise
price per share referenced in your Grant Notice may be adjusted from time to
time for capitalization adjustments, as provided in the Plan.

 

3.                                      EXERCISE PRIOR TO VESTING (“EARLY
EXERCISE”).  If permitted in your Grant Notice (i.e., the “Exercise Schedule”
indicates that “Early Exercise” of your option is permitted) and subject to the
provisions of your option, you may elect at any time that is both (i) during the
period of your Continuous Service and (ii) during the term of your option, to
exercise all or part of your option, including the nonvested portion of your
option; provided, however, that:

 

(a)                                  a partial exercise of your option shall be
deemed to cover first vested shares of Common Stock and then the earliest
vesting installment of unvested shares of Common Stock;

 

(b)                                  any shares of Common Stock so purchased
from installments that have not vested as of the date of exercise shall be
subject to the purchase option in favor of the Company as described in the
Company’s form of Early Exercise Stock Purchase Agreement;

 

(c)                                  you shall enter into the Company’s form of
Early Exercise Stock Purchase Agreement with a vesting schedule that will result
in the same vesting as if no early exercise had occurred; and

 

(d)                                  if your option is an incentive stock
option, then, as provided in the Plan, to the extent that the aggregate Fair
Market Value (determined at the time of grant) of the shares of Common Stock
with respect to which your option plus all other incentive stock options you
hold are exercisable for the first time by you during any calendar year (under
all plans of the Company and its Affiliates) exceeds one hundred thousand
dollars ($100,000), your option(s) or portions thereof that exceed such limit
(according to the order in which they were granted) shall be treated as
nonstatutory stock options.

 

4.                                      METHOD OF PAYMENT.  Payment of the
exercise price is due in full upon exercise of all or any part of your option. 
You may elect to make payment of the exercise price in cash or by check or in
any other manner permitted by your Grant Notice, which may include one or more
of the following:

 

(a)                                  In the Company’s sole discretion at the
time your option is exercised and provided that at the time of exercise the
Common Stock is publicly traded and quoted regularly in The Wall Street Journal,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

 

4

--------------------------------------------------------------------------------


 

(b)                                  Provided that at the time of exercise the
Common Stock is publicly traded and quoted regularly in The Wall Street Journal,
by delivery of already-owned shares of Common Stock either that you have held
for the period required to avoid a charge to the Company’s reported earnings
(generally six months) or that you did not acquire, directly or indirectly from
the Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise.  “Delivery” for these purposes, in the sole discretion of the Company
at the time you exercise your option, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company.  Notwithstanding the foregoing, you may not exercise your option
by tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.

 

(c)                                  Pursuant to the following deferred payment
alternative:

 

(i)                                    Not less than one hundred percent (100%)
of the aggregate exercise price, plus accrued interest, shall be due (i) on the
date designated by the Company in its sole and absolute discretion but not to
exceed four (4) years from date of exercise, or (ii) at the Company’s election,
upon termination of your Continuous Service.

 

(ii)                                Interest shall be compounded at least
annually and shall be charged at the market rate of interest necessary to avoid
a charge to earnings for financial accounting purposes.

 

(iii)                            At any time that the Company is incorporated in
Delaware, payment of the Common Stock’s “par value,” as defined in the Delaware
General Corporation Law, shall be made in cash and not by deferred payment.

 

(iv)                               In order to elect the deferred payment
alternative, you must, as a part of your written notice of exercise, give notice
of the election of this payment alternative and, in order to secure the payment
of the deferred exercise price to the Company hereunder, if the Company so
requests, you must tender to the Company a promissory note and a security
agreement covering the purchased shares of Common Stock, both in form and
substance satisfactory to the Company, or such other or additional documentation
as the Company may request.

 

5.                                      Whole Shares.  You may exercise your
option only for whole shares of Common Stock.

 

6.                                      Securities Law Compliance. 
Notwithstanding anything to the contrary contained herein, you may not exercise
your option unless the shares of Common Stock issuable upon such exercise are
then registered under the Securities Act or, if such shares of Common Stock are
not then so registered, the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act.  The exercise of your option must also comply with other applicable laws
and regulations governing your option, and you may not exercise your option if
the Company determines that such exercise would not be in material compliance
with such laws and regulations.

 

5

--------------------------------------------------------------------------------


 

7.                                      Term.  You may not exercise your option
before the commencement of its term or after its term expires.  The term of your
option commences on the Date of Grant and expires upon the earliest of the
following:

 

(a)                                  subject to Section 7(f), three (3) months
after the termination of your Continuous Service for any reason other than your
Disability or death, provided that if during any part of such three (3) month
period your option is not exercisable solely because of the condition set forth
in the preceding paragraph relating to “Securities Law Compliance,” your option
shall not expire until the earlier of the Expiration Date or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service;

 

(b)                                  subject to Section 7(f), twelve (12) months
after the termination of your Continuous Service due to your Disability;

 

(c)                                  subject to Section 7(f), twelve (12) months
after your death if you die either during your Continuous Service or within
three (3) months after your Continuous Service terminates;

 

(d)                                  the Expiration Date indicated in your Grant
Notice;

 

(e)                                  the day before the tenth (10th) anniversary
of the Date of Grant; or

 

(f)                                    in the event that your Continuous Service
terminates without Cause or because of your Disability or death, in any such
case at a time when you are 55 years old or older and have Continuous Service of
5 years or more, then, to the extent you were entitled to exercise your option
at the date of such termination, your option will expire upon the earliest of
the fifth anniversary of such date, the Expiration Date indicated in your Grant
Notice, or the day before the tenth (10th) anniversary of the Date of Grant.

 

If your option is an incentive stock option, note that, to obtain the federal
income tax advantages associated with an “incentive stock option,” the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability.  The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an “incentive stock option” if
you continue to provide services to the Company or an Affiliate as a Consultant
or Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment terminates.

 

6

--------------------------------------------------------------------------------


 

8.                                      Exercise.

 

(a)                                  You may exercise the vested portion of your
option (and the unvested portion of your option if your Grant Notice so permits)
during its term by delivering a Notice of Exercise (in a form designated by the
Company) together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

 

(b)                                  By exercising your option you agree that,
as a condition to any exercise of your option, the Company may require you to
enter into an arrangement providing for the payment by you to the Company of any
tax withholding obligation of the Company arising by reason of (1) the exercise
of your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.

 

(c)                                  If your option is an incentive stock
option, by exercising your option you agree that you will notify the Company in
writing within fifteen (15) days after the date of any disposition of any of the
shares of the Common Stock issued upon exercise of your option that occurs
within two (2) years after the date of your option grant or within one (1) year
after such shares of Common Stock are transferred upon exercise of your option.

 

9.                                      Transferability.  Your option is not
transferable, except by will or by the laws of descent and distribution, and is
exercisable during your life only by you.  Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to exercise your option.

 

10.                               Option Not a Service Contract.  Your option is
not an employment or service contract, and nothing in your option shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the employ of the Company or an Affiliate, or of the Company or an Affiliate
to continue your employment.  In addition, nothing in your option shall obligate
the Company or an Affiliate, their respective stockholders, Boards of Directors,
Officers or Employees to continue any relationship that you might have as a
Director or Consultant for the Company or an Affiliate.

 

11.                               Withholding Obligations.

 

(a)                                  At the time you exercise your option, in
whole or in part, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for (including by means of a
“cashless exercise” pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your option.

 

(b)                                  Upon your request and subject to approval
by the Company, in its sole discretion, and compliance with any applicable
conditions or restrictions of law, the Company may withhold from fully vested
shares of Common Stock otherwise issuable to you upon the

 

7

--------------------------------------------------------------------------------


 

exercise of your option a number of whole shares of Common Stock having a Fair
Market Value, determined by the Company as of the date of exercise, not in
excess of the minimum amount of tax required to be withheld by law.  If the date
of determination of any tax withholding obligation is deferred to a date later
than the date of exercise of your option, share withholding pursuant to the
preceding sentence shall not be permitted unless you make a proper and timely
election under Section 83(b) of the Code, covering the aggregate number of
shares of Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option.  Notwithstanding
the filing of such election, shares of Common Stock shall be withheld solely
from fully vested shares of Common Stock determined as of the date of exercise
of your option that are otherwise issuable to you upon such exercise.  Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

 

(c)                                  You may not exercise your option unless the
tax withholding obligations of the Company and/or any Affiliate are satisfied. 
Accordingly, you may not be able to exercise your option when desired even
though your option is vested, and the Company shall have no obligation to issue
a certificate for such shares of Common Stock or release such shares of Common
Stock from any escrow provided for herein.

 

12.                               Notices.  Any notices provided for in your
option or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by mail by the Company
to you, five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.

 

13.                               Governing Plan Document.  Your option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your option, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your option and those of the Plan, the provisions of the Plan
shall control.

 

8

--------------------------------------------------------------------------------